 DIECISIONS OF NATIONAL. LABOR RELATIONS BO()ARDValley Cabinet & Mfg., Inc.' and Dolly MurphyMillmen and Industrial Carpenters, Local Union No.1618, nited Brotherhood of Carpenters andJoiners of America, AFL-CIO2and DollyMurphy. Cases 20-CA-14554 and 20-CB-4840October 21, 1980DECISION AND ORDERY3I CIIAIRNMAN LANNING ANI) MlIMlI3RSJENKINS ANI) PINII I OOn June 24, 1980, Administrative Law JudgeFrederick C. Herzog issued the attached Decisionin this proceeding. Thereafter, the Employer andthe Union each filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The oard has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, finid-ings,:anrd conclusions of the Administrative LawJudge only to the extent consistent herewith.1. We agree with the Administrative Law Judgethat the Union violated Section 8(b)(1)(A) and (2)of the Act by requesting employee Dolly Murphy'sdischarge without adequately informing her of herfinancial obligations to the Union.4Chauffjjur,ieuamster¥ and Helpers Local Union 150, uaJiliutedwith the International Brotherhood of l'eamnsterv,ChaufjlIurs, Ware/housemen and llelpers of America(Delta Lines), 242 NLRB 454 (1979). We also agreethat the Employer violated Section 8(a)(3) and (1)of the Act by twice laying off Murphy for filinggrievances.: However, for the reasons statedllcrcialftr referred t II1 the ih FrI phuycr2 l,tnicaltcr rlctrrcd IT as t ihl t[rioI 'i I rirlrploycr aid he Lilion hacl txt ccptel to crlil crilihilit5fitling, rirdcl b5the A llliinn iratic la lV Jtidgc It is til i t eii.T' , ccil)litilt polio r( to o.crrilc air adiintralicv c i Iuldgc's re.'i-]htirionwit rpcci il rcdibilils ulrcis nlc lear prepondelrarnce of il of tichrclcill, aL cLIdtIIcC ColcillLccL us that IIh roluliis ar i llcrr.c Snid-urd 0, ill I'odut .In I N R 544 (1950). citd I8X8 i 2d 362 I tdiC'ir 1951) W ' haIlclte tlrcllll y xl t llilcl I .. rc ald ll ln ha s Iforrrcrsilg Iih firidilgsit' Adnmiraliimcr lau Judgt ialtldcrItr ly rcRrrdr l tr tile Ilplr y-cr's sipervisor. Jthi Wooldridgeg ita' J"IlI WV olridg " XVWc hrehy corrcct Ihis rrrr4 Ii fil 17 if is Deiciii, the Adnnilicriiltr c ila Jldg. denieid hrlionil' reques for cfTrrall f Ihr issL raied h Murphls : d ichrarge tiile grl,ancc prccdure hbecause ti Inlol' in ltrcests arc II1 cill llict AithMurphy' inticrests It is Board plic t refuse to defer il this Hituatilonhecauc the cac iLIlvtcs alleged iolalions orf Scc 8(h)(1)(A) and (2) oftlie Act (rneral 4rriiwrn Irrunporrtilo,, Cirporairrrrn. 228 N RIt 80)8.811 (1977) Chairman arnning and Membiher Jnkins ould not dfer illanly ecitl hasecd Ton tcilr oIrpiinil in (;Tenirad 1 rmeri/nrr Iantiprorltilorrupra aIl 808 Mlbhcr I'PrcIll io ,uldl niol dcfrr fi)r thc reasolls tel firti illthe Adnilistralivc I av Judgr's I)cililonIn a tili nptg the Adtniiitrali c I.aiW Juldgc's CIIclclir] thirt tile t-pliycr crltaitcl Sec 8(a)(3) aind () f Ih A h lalyirg I1 Mrph il253 NLRH No. 8below, we cannot adopt the Administrative LawJudge's conclusion that the Employer violated Sec-tion 8(a)(3) and (1) of the Act by dischargingMurphy at the Union's request.The record reveals that the Union requested theEmployer to discharge Murphy as provided in thecollective-bargaining agreement, because she hadfallen behind in the payment of her dues and hadconsequently lost her membership rights. The Em-ployer promptly complied with the Union's re-quest, and Supervisor John Wooldridge terminatedMurphy on March 21, 1979, showing her the letterthe Employer had received from the Union.Murphy did not protest her discharge at the time,nor did she indicate in any way that the letter re-questing her discharge was incorrect.sNo evidencewas presented to show that the Employer had anybasis for believing that the Union had acted unlaw-fully in requesting the discharge.Section 8(a)(3) of the Act makes it an unfairlabor practice for an employer to discriminate inregard to hire or tenure of employment to encour-age or discourage union membership, but allows anemployer to enter into a valid union-security agree-merit and abide by its terms under the followingproviso:No .cilihtr alid l1)ctcnlci-tt 1978, %ct dti io rTl oIl }1i% appiitlon o 1tL"il plt'" tci t fit llt Il i, liallOllS Rithlcr, R ct c a;lll/c Iicl tai, hasid Ionoiuir r[Citlll ~.CCilc III &C righT Lln Ai I D)oi' ilif Wight i .lilI , ilt .251NI R 1083 (98). ilpil>ing the Icsi sct firth therein. ,c find thrl the(icncral Colursel nladce ; priman jal shhumig that Murph>'s filing fgricancc, ,as a rlnO ating actor in tilt Imploscr', dccisioll o la5heiroff tie record thaloc till Mirphts filcd gri larcc ll JiuneT 178 cor-tclirrlig t11i I rinli crcr Ifaluri ITo iiiriotc hr Supcricror Jfli Wiool-ritdgcl l icl iri 11i l a tic lrlnt Murphli hcfoirc htr fircI ra i if i Nc. cii-hc 1 li Io h Du78c Ich I hh th preslitt of thr llp, icr W iil. makcIIIlgS Ill gh (1 11I clplI ccii xlii fi]I grlc alilC After cel1ic'rlulrliCd IllNiuork fro ll thr iiiial ioiriff, Murphs iled iliothrr grilc anc a ill thiliclT itxsif ' hltci I)ais ricc-iel it cl op lf 1' tl grilalilCc tic ClCilt Illilurp,L Irccc iell glri ,ll rC c ll her irkiahc , ldll lll a c tlgrTicrark Si-cral nurniiL lcri idr i Mldgc r M thi rict iatrpli lial slhecla br.ing laid nl'' again tln'ciUs ec ci had I1 i work iit Atil 'tiT MNiirphlickcl-d i'f WCoIIoldrilg as i ng til tIrulh, h r,poidcl hS 'is nlig, "Well.ll kilc, ihet lid IllI an Irl)ais "l , olIdrilgc lalcr iniformid Murphll that)iliS Tc.s citrcnlic) allgry h ici htic rtirnlid fro ic itaiOil illid dlsii ,crcd tilat NuUrph, had l t hrt lailld ( i l i c1' te tlrl t } laie 1t1eenglilt ' liS itcL cILhilriltled t ill (icuiral 'nulci cffctic ly S11lfledtic hiurdeiti tc t lllJlllLscr tI( ct10 ilial tilc li uft c tiud 1 acl c.lil i -ctrrid ccn i the ahscricc if Murpti's LCtlgagtliIt Ii cclhalr ciirC Lltallyprotcul(d aVlicit tRs I'he Enplor ailcgcid that Miirlli alc lit ff firtaclk ork and lbrinltLd eidcicc thaiti oihcr crllsc. cci %trlaUd uiftlirig tlh iriL period ocliucccr, )vi)c ras loit calcd as a , .i[Ins,anid tilc icilruiny of Vooliridge, ti. Iulpliycr' Oin s Xiile a to IhisIstic, ccti largcl drcdied h the Adnilutrati.c I ai Judilge itc cvi-dlrT ' iI)ais' ingr) ractions to Murphy'c liing ofl grci anccs Aac, notrihthtilld lb ti hre Irnploscr ll ay ay W therecore conclude itial teI iiiiilocr has failed o nimet ils hrden, aid affirm tie Admurruirat'i-I i Judge's colIuiolri thait tcse htfs ioilatd Sc 8(a)( ) arid (I) I (ifthie AcLIndeed, there ic i o iontetillon h tIh (iriecrai Couil] that Murplc.rc noii il1 arrcars, the sole basi for tile 8(b) I(IA) ad 21 ciliationagililllt tie Unil wiac ic [lnio[' failure ( auLatralC Ill }rifr Murphsif hcr dtc illqucnicL' hcforc rqusting ht r dictargc9 VAIl.I Y CABINIET & MF(i.. INC....ProvidcdJfrtihr, That no employer shalljustify any discrimination against an employeefor nonmembership in a labor organization (A)if he has reasonable grounds for believing thatsuch membership was not available to the em-ployec on the same terms and conditions gen-erally applicable to other members, or (13) if hehas reasonable grounds for believing thatmembership was denied or terminated for rea-sons other than the failure of the employee totender the periodic dues and the initiation feesuniformly required as a condition of acquiringor retaining membership.Thus, an employer is held to a lower standardthan the union under this proviso to Section 8(a)(3)of the Act; that is, it violates the Act only when itdischarges an employee at the request of the unionwhen it has "reasonable grounds for believing" thatthe request was unlawful. tForsyth Hardwood Com-pany, 243 NLRB 1039, 1040 (1979); ConductronCorporation, a subsidiary of' McDonnell Douglas Cor-poration, 183 NLRB 419, 427 (1970).The Administrative Law Judge found that theEmployer herein violated Section 8(a)(3) and (1) ofthe Act by discharging Murphy, noting Murphy'searlier discriminatory layoffs, testimony that Presi-dent Davis said, "I finally found a way of gettingrid of her" the afternoon of Murphy's discharge,and the subsequent refusal of the Employer to rein-state Murphy. The Employer contends that it hadno reasonable cause to believe that the Union wasunlawfully requesting Murphy's discharge, andthus it did not violate Section 8(a)(3) and (1) of theAct by acceding to the Union's demand.We find merit in the Employer's contention.While we agree that the Employer demonstratedanimus toward Murphy in laying her off in No-vember and December 1978, there is no evidencethat the Employer conspired with the Union toassert Murphy's dues delinquency as a pretext tojustify her discharge. Murphy did nothing to putthe Employer on notice that the Union had notadequately informed her of her arrearages or actedimproperly in any way. The record reveals that shedid not protest her discharge either when Wool-dridge terminated her or when she called the Em-ployer's office later that day.7While the Employerwas no doubt pleased to acquiesce to the Union'sdemand, there is no evidence that it had any basisto suspect that the Union had acted improperly.8Accordingly, we reverse the Administrative LawJudge's conclusion that the Employer violated Sec-I Intera Buli (Carrier~. Inc.. 211 NRH 932, 93h-937 (1974) C' IIC. MaculaU i I-,undrv (rempain,. 223 NI R II5. 81 gl9t(1976). cnrfd553 F2d 1198 (9lh Cir 1]77)Cf .-lid .Afiaulmn l ( ?, rrn .Iqh NI.RiH 5h (Ig'72)tion 8(a)(3) and (I) of the Act by dischargingDolly Murphy at the Union's request. As the Ad-ministrative Law Judge found the Union and theEmployer jointly liable for the discharge, we shallamend the remedy.2. The Administrative Law Judge also concludedthat the Employer violated Section 8(a)(3) and (1)of the Act by refusing to reinstate Murphy.9Whilewe agree that a violation of Section 8(a)(3) and (1)of the Act occurred, we so find on the theory thatthe Employer refused to consider Murphy for em-ployment.The Administrative Law Judge found thatMurphy went to the Union's offices immediatelyafter her discharge on March 21, 1979, and at-tempted to settle her financial affairs with theUnion. Murphy was apparently worried about herability to pay the $260 that she owed. PatriciaRainey, secretary for the Union, was sympatheticto Murphy's plight and suggested that Murphy firstcall the Employer and make sure she could get herjob back before she paid such a large sum. Murphyagreed, and called the offices of the Employer,asking for Davis. Instead, Wooldridge spoke to herand told her Davis refused to talk with her.Murphy explained that she wanted to know wheth-er she could return to work if she paid her debt tothe Union. After checking with Davis. Wooldridgeinformed her that Davis had said she could nothave her job back. Murphy did not pay the Unionthat day; her obligation was not fully satisfied untilMay 25, 1979, the date the Union informed theEmployer that it had no objection to her reinstate-ment. Murphy did not reapply at that time.The Administrative Law Judge found that theEmployer violated Section 8(a)(3) and (1) of theAct in refusing to reinstate Murphy on March 21,1979. We disagree with that finding. The Employercould not have reinstated Murphy at the time ofthe telephone call because the Union's request forher termination had not been rescinded. In light ofour finding that the Employer had no reasonableground for believing that the Union's request wasunlawful, it would have been impossible for theEmployer to have reinstated Murphy at that timewithout breaching the union-security clause of thecollective-bargaining agreement.Rather, we find that the Employer's actions con-stituted a discriminatory refusal to considerMurphy for employment. The Board has held thatan employer violates Section 8(a)(3) and (1) of theAct when it refuses to consider an application for" Although the complaint did illt allege I rtfiuail t rilirstae, the con-duct is coely related to the discharge allegatiols of the co plaintl. andthe matter "as , fult lilgtgated Sete liec lvra (, 23 N R 12th(I 17  I)t CISI()NS ()F NATI()NAI AIB)R RE. AI(NS It()ARI)emloyment for reasons proscribed by the Act.Shawrnee Industrie.v., Inc.. Subsidiary of ThiokolChemical Corporation, 140 NLRB 1451, 1453(1963), enforcement denied on other grounds 333F.2d 221 (10th Cir. 1964). When Murphy tele-phoned the Employer's offices from the union hall,she was asking to be considered for reemploymentonce the Union indicated that she had fulfilled herfinancial obligations. Wooldridge told Murphy thatDavis had refused to reemploy her. There is clearevidence that Davis resented Murphy's use of thegrievance procedure, and had laid her off in retali-ation for filing grievances. (See footnote 5, supra.)Davis' statement on the day of the discharge thathe had found a way to get rid of Murphy bolstersthe conclusion that Davis refused to considerMurphy for reemployment because of her use ofthe grievance procedure, an activity protected bySection 7 of the Act. Accordingly, we find that theEmployer violated Section 8(a)(3) and (1) of theAct by discriminating against Murphy with respectto consideration for reemployment because of herprotected activity.3. In his Conclusions of Law, the AdministrativeLaw Judge found that the Union violated Section8(b)(l1)A)'0and (2) of the Act by failing to repre-sent Dolly Murphy in a fair and impartial manner.As this violation was neither alleged in the com-plaint nor litigated at the hearing, we do not adopthis finding in this regard. We shall amend the Con-clusions of Law accordingly.AMFINI)II) CONCLUSIONS 01 LAW1. Substitute the following for paragraph 5 of theAdministrative Law Judge's Conclusions of Law:"5. By repeatedly laying off Dolly Murphy andby refusing to consider her for employment, theEmployer has engaged in and is engaging in con-duct in violation of Section 8(a)(3) and (1) of theAct."2. Delete paragraph 6 and renumber the remain-ing paragraph accordingly.THi Rt:MII)YHaving found that the Employer discriminatedagainst Dolly Murphy in laying her off in Novem-t'I he U!nionll ha excepted Ithe Adnliii lrati e a.l Judge I clchl-slon that it llatled Scc 8(hl(I)(A) s well as Sec 8(h)(2) of the Act hyfailing il properly norlif Murphy of her dues obhlgatilons hefire rqustc-ing her discharge the tilllon conlntlds that a ,olatio of Sec 8(h)(I)(A)of the Act %a not alleged in the complaint, and thal the AdministrativeI.aw Judge herefirce had nio hasis for finding such a iolation A theunderll g facts pertaining to a violation of Sec 8(h)()(A) of the Actare identical to those upoli which the 8(h(2) violation i premised andthe legal theory fr both violations is identical. we adopt the Adminlitra-tive I .av Judge's clnclusion that the Ulnion also volated Sec (b)(l)(A)of the Act by failing in its fiduciary duty It Murphy. I ( .Muacuulu[oundrv (mpnvy. 223 NIRH 815, 818 enfd. 553 F 2d 119Xbcher and December 1978, we shall order that theEmployer cease and desist therefrom and make herwhole for any loss of earnings or other benefitsduring the periods of those layoffs, as recommend-ed by the Administrative Law Judge.Having found that the Employer did not violateSection 8(a)(3) and (1) of the Act by complyingwith the Union's request to discharge DollyMurphy, we shall delete that portion of the cease-and-desist order against the Employer. We alsofind that the Employer is not jointly liable with theUnion for backpay from the date of Murphy's dis-charge (March 21, 1979) to the date 5 days afterthe Union notified the Employer and Murphy thatthe Union had no objection to Murphy's reinstate-ment (May 30, 1979), as provided in the Adminis-trative Law Judge's recommended remedy.Having found that the Union violated Section8(b)(l)(A) and 8(b)(2) of the Act by requestingDolly Murphy's discharge without adequately in-forming her of her dues obligation, we shall orderthat it cease and desist therefrom and makeMurphy whole for any loss of earnings and benefitsshe would have received for the period fromMarch 21, 1979, the date of her discharge, to May30, 1979, the date 5 days after the Union notifiedthe Employer and Murphy that it no longer hadany objection to Murphy's reinstatement.Having found that the Employer discriminatedagainst Dolly Murphy with regard to considerationfor reemployment, we shall order that it offer herimmediate employment in the same or substantiallyequivalent position as Murphy would have re-ceived on or about May 30, 1979, if she wouldhave been rehired absent discriminatory consider-ations. We shall also order that the Employer makeDolly Murphy whole for any loss of earnings orbenefits, f any, from the date she would have beenrehired absent discrimination by the Employer untilthe date of offer of employment as set forth above.In all of the above determinations, the earningsand losses of benefits shall be computed in themanner prescribed in F: W: Woolworth Compuny, 90NLRB 289 (1950), plus interest as set forth in F7or-ida Steel Corporation, 231 NLRB 651 (1977). See.generally, Isis Plumbing & Iteating Co., 138 NLRB716 (1962).Whether Dolly Murphy would have been enm-ployed on or about May 30, 1979, or thereafter, isa matter that can be determined in the compliancestage of this proceeding. Accordingly, whether theEmployer is liable for any backpay based on suchdiscrimination can also be determined at that stage.Pierce Governor Company. Division of Avis IndustrialCorporation, 243 NLRB 1009 (1979).I (X) VAt 1.1iY CAIN! & Mi(I. INCORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National I ahor Re-lations Board hereby orders that:A. Respondent Valley Cabinet & Mfg.., Inc., Sac-ramnto, California. its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Laying off, refusing to consider for cnmplo!-menit, or otherwise discriminating against ciploy-ces because said employees have filed griexlances orhave engaged in union or protected concerted ac-tivities.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe amended Act, except to the extent that suchrights may be affected by an agreement requiringmembership in a labor organization as it conditionof employment as authorized by Section 8(a)(3) ofthe Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Dolly Murphy immediate employmentin the same position as Murphy would have re-ceived on or about May 30, 1979, if she wouldhave been employed absent the discriminationagainst her or, if that job no longer exists, to a sub-stantially equivalent one, without prejudice to herseniority or other rights and privileges previouslyenjoyed. Make her whole for any loss of earningsshe may have suffered by reason of the discrimina-tion against her as a result of being laid off in No-vember and December 1978, and as a result of notbeing considered for reemployment, in the mannerset forth above in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,anid all other data necessary to analyze the amountof backpay due and the right of reinstatementunder the terms of this Order.(c) Post at its Sacramento, California, facilitycopies of the attached notice marked "AppendixA." " Copies of said notice, on forms provided bythe Regional Director for Region 20, after beingduly signed by Respondent Employer's representa-tive, shall be posted by Respondent Employer irn-mediately upon receipt thereof, and be maintained* In the eerii that thil Order is enfrgc h a Judgmenrt of a l ltCdStalte Court of Appeals. the .ord. io thte Iltt r.eadin g '.o)sted h\()ruer off the National I abor Relalilon loird" ,hall rad ti"Pletd I urIu-ant o a Judgment olf he tiited Stale, Court of Appeals I riorilnig lOrder of the Natio.lla t ahor Rlalions oardby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent Employer toinsure that said notices are not altered, defaced. orcovered by any other material.(d) Notify the Regional Director for Region 20.in writing, within 20 days from the date of this()rder, what steps Respondent Employer has takento comply herewith.13. Respondent Millmen and Inidustrial Carpein-ters, I.ocal Union No. 1618, United Brotherhood ofCarpenters and Joiners of America. AFL-CI()Sacramento, California, its officers, agents, aid rep-resentatives. shall:I. Cease and desist from:(a) Giving effect to, implementing, or in an)manner enforcing a practice which fails to accordreasonable notice to members of their dues deliln-quency, said reasonable oral or written notice to in-clude a statement of the precise amount of duesowed, the morinthis for which said dues are owed.and an explanation of the method used in comput-ing the amount of the dues owed, and which, addi-tionally, accords members an adequate opportunityto pay the amount specified as owing.(b) Causing or attempting to cause Valley Cabi-net & Mfg., Inc., or any other employer, to dis-charge or discriminate against employees with re-spect to their tenure of employment or terms andconditions of employment or to apply the union-se-curity provisions of any collective-bargainingagreement to which Respondent Union is a signato-ry to employees who have not been accorded rea-sonable notice of their dues delinquency, or in anarbitrary or capricious manner inconsistent withthe fiduciary responsibility owed by it to its mem-bers.(c) I any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them in Section 7 of the amended Act,except to the extent that such rights may be affect-ed by an agreement requiring membership in alabor organization as a condition of employment asauthorized by Section 8(a)(3) of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Make Dolly Murphy whole, with interest, forany loss of earnings she may have suffered becauseof the discrimination against her during the periodfrom March 21 to May 30, 1979, in the manner setforth above in the section of this Decision entitled"The Remedy." I)E}'ISI()NS ()I NA I()NAI I AIB()R RIlT. A I I()NS I½(}ARI)(b) Post in its office and meeting halls copies ofthe attached notice marked "Appendix B." 12Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by Respondent Union's official represerita-tive, shall he posted by Respondent Union immnedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to mem-bers are customiarily posted. Reasonable steps shallbe taken by Respondent Union to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Forward a sufficient number of signed copiesof Appendix B to the Regional Director forRegion 20 for posting by Respondent Employer atits Sacramento, California, facility, in places wherenotices to employees are customarily posted, if theEmployer is willing to do so.(d) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps Respondent Union has taken tocomply herewith.I See fIn I I. upr.APPENDIX ANolicit To ENI'II OYNtI SPOSr III) HY ()RI)IDR 01 THENATIONAI LABOR RKIAI IONS BOARI)An Agency of the United States GovernmentWF- Wil I NO lay off, refuse to consider foremployment, or otherwise discriminate againstemployees because said employees have filedgrievances or have engaged in union or otherprotected concerted activities within the mean-ing of the National Labor Relations Act, asamended.WIL WIl.L NOT in any like or related mannerinterfere with, restrain, or coerce employees ofValley Cabinet & Mfg., Inc.. in the exercise ofthe rights guaranteed them in Section 7 of theAct, except to the extent that such rights maybe affected by an agreement requiring mem-bership in a labor organization as a conditionof employment as authorized by Section8(a)(3) of the Act.Wi wit.i offer Dolly Murphy immediateemployment in the same position as Murphywould have received on or about May 30,1979, if she would have been employed absentthe discrimination against her or, if such jobno longer exists, to a substantially equivalentjob, without prejudice to her seniority or otherrights and privileges previously enjoyed, andWvI Wll I make her whole, ilh interest, forany loss of earnings she may halve suffered byreason of the discrimination against her as aresult of her layoffs in Norember and )ccenm-bher 1978, as well as our refusal to consider herfor reemploymenlt.Vx I t C SNI I & M(t., INC.APPENI)IX B13NoIIi(c. To MtMIn. RSlP(sI I. IY OR ()ER I IIINAI IONAI .,\11OR I,\ 1 IONS I()ARI)An Agency of the United States io\ erinmentWi wi I NI fail to carry out our fiduciaryresponsibility to our members by failing togive them reasonable notice of their dues de-linquency which would authorize us to requireany company to terminate them under theunion-security provision of our collective-bar-gaining agreement with the affected company.Wl Wll. .NOT fail in our fiduciary responsi-bility to our members by implementing theunilon-security provision of our contract withany companlly in an arbitrary and capriciousway so as to lead to the termination of ourmembers or their loss of employment, senior-ity, or other rights and privileges.Wit Will. NO'I cause or attempt to causeValley Cabinet & Mfg., Inc., to discriminateagainst Dolly Murphy, or any other employee,in violation of Section 8(a)(3) of the NationalLabor Relations Act, as amended.Wi wll I. NOt in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theAct, except to the extent that such rights maybe affected by our lawful application and im-plementation of an agreement requiring menm-bership in a labor organization as a conditionof employment as authorized by Section8(a)(3) of the Act.WI wii.: make Dolly Murphy whole, withinterest, for any loss of pay suffered by her be-cause of the discrimination against her duringthe period from March 21 to May 30, 1979.MII.IMIEN ANI INI)USRI,\I CARPI!N-TI-RS, LO(' AI UNION No. 1618,UNI 1Ii) BRO()HI-RHOO) ()OF CARPI N-I RS ANI) JOINERS OI ANlRKIA,AFL-CIO102 \'VAI.I FY 'ABINI( & M:(. INCFIN)IN(i 01 o1 : IS I ll \I I (1i 11 ii C \SlFR-IIRI(K C. IlII R/(i)(, Adllninisiativt l aIi Judge:()n April 2, 1979, Doll) Murphly all indiidUal, filedthe charge in Case 20 C-4840 against Millilen and In-dustrial Carpenters, Local Ullion No. Ihl8, UnitedBrotherhood of Carpenters and Joiners of AniericaiAFt. CIO (herein calletd the Unioi). alleging that it hadviolated Section (b)()(A) of the Act since on or aboutMarch 21, 17(q, by, among other things, refusing toaccept her proffered reinstatement fee and causing herdischarge b Valley Cabinet & Mfg., Inc. (herein calledthe Company). ()n April 24 Murphy amended her chargeagainst the Union. so as to allege only violations of Sec-tion 8(b)(2) based on the same factual situation whichhad formed the basis of her initial charge. On the sameday, Murphy also filed a charge against the Company al-leging that it violated Section 8(a)(1) and (3) of the Actby laying her off due to her activities on behalf of theUnion, and by terminating her at the Union's request. OnMay 21, the Regional Director for Region 20 of the Na-tional Labor Relations Board issued an order consolidat-ing cases, consolidated complaint, and notice of hearingbased on the charges mentioned above, and alleging io-lations of Section 8(b)(2) against the Union and violationsof Section 8(a)(1) and (3) against the Company. Both theUnion and the Company filed answers denying anywrongdoing, and generally denying any knowledge ofthe conduct or affairs of the other. On August 20 the Re-gional Director issued an amendment to the complaint toallege that Murphy was laid off for 3 days on or aroundDecember , 1978, and for 2 days on or around Decem-ber 13, 1978, by the Company because of her union orother protected concerted activities. l'hereafter, theUnion requested a continuance of the hearing, then setfor August 30. The request was denied by the RegionalDirector's telegram of August 27 ". ..without prejudiceto your renewing your request before the administrativelaw judge at the commencement of the hearing." At thehearing, the Company, through counsel, denied the alle-gations of the amended complaint; the Union took no po-sition in response thereto, stating that the allegations didnot concern the Union. Finally, the Union amended itsanswer during the course of the hearing to admit theagency status of its business agent.The parties were afforded full opportunity during thehearing, which was conducted before me in Sacramento,California, on August 30, 1979, to examine and cross-ex-amine the witnesses, to introduce relevant evidence, andto present oral argument. Briefs were subsequently re-ceived from the General Counsel and from the Union,both of which have been carefully considered by me.Upon the entire record of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:I Unliess ,lhcrrwlse indiciltCd. allt datie referred to herelnraftl r Ire illt979I. I II (()1lI'. \N i I SINISSThe Respondent Compan, Valle Cabinet & NMfg..Inc., is alleged in the complaint to he a California corpo-ration with a place of business in Sacramento, California,from .%hich it is engaged in the manufacture and distri-bution of kitchen cabinets and bath vanities. It is furtheralleged that during the calendar year of 1978 it pur-chased and received goods and supplies valued ill excessOf 50,00(0 directly from suppliers outside the State ofCalifornia. Based on such allegations, and the admissionscontained in the answers of both the Respondents, I findand conclude that the Company is, aid at all times mate-rial herein has been, an employer engaged in commerceand in an operation affecting commerce \within the mean-ing of Section 2(6) and (7) of the Act.11. TIlt I AHOBOR lR; \NI/ \ I IONThe complaint alleges, the answers admit, and I findthat at all times material herein the Union has been alabor organization within the meaning of Section 2(5) ofthe Act.tlt. IHIt Al.l .Ct( I) LiNt AIR I H()R PR\H 'H ( t SA. Factual BackgroundThe Company and the Union have, for some time,been parties in a collective-bargaining relationship. Noevidence or claim was advanced that, during the courseof their relationship, either has been prone to commitunfair labor practices, whether of the type alleged hereiiior otherwise. Nor was any claim advanced that their re-lationship has been marked by either industrial strife orundue cooperation. Their most recent collective-bargain-ing agreement had a term from May 1, 1978, to May 1.1981. The agreement provides for union security, thoughwithout any provision for dues checkoff, in article 2, sec-tion A, as follows:A. Every employee covered by this agreement whois a member of the Union and in the employ of theEmployer shall, as a condition of employment orcontinued employment, remain a member in goodstanding of the appropriate Local Union. Everyother employee covered by this agreement shall berequired as a condition of employment or continuedemployment to apply for and become a member ofand to maintain membership in good standing in theappropriate Local Union on or after the expirationof thirty-one (31) continuous or cumulative days ofemployment, or following the thirty-first (31st) dayafter execution of this Agreement, whichever islater. In the event that federal law setting forth thetime limitations for requiring membership ischanged so as to allow a shorter period beforemembership must be obtained, the parties heretoagree that such shorter periods as may be allowedby law shall be applicable hereto.For the purpose of this Article "good standing"shall be defined to mean employees who tender pe-DFCISI()N1(1) IF0t)'ISI()NS )OF NA I I()NAI l.A()R RI! AIIO()NS B()ARI)riodic dues, intiatio(lt aid reiistateLiment fees. ini-formly required as a condition of acquiring or rc-taining mellmbership on the sanle teris and condll-tions generally applicable of' other mcember cnlploy-ees. Upon written iotice front the Union of failurcon the part of any individual to complete mnieniber-ship in the Union or to continue mnembership in theUnion as required by this Article. the Employershall immediately discharge said employee.No party has claimed herein that the provisions setforth above are illegal.The agreement further provides, at article 13, sectionE, as follows:E. The Employer shall have the right to make temn-porary layoffs without regard to seniority (as pro-vided in this Article) up to a maximum of a three(3) work day period.The Union's constitution and bylaws also contain pro-visions for acquiring or reacquiring membership, the pay-ment of dues, initiation fees, and the suspension of mem-bers for nonpayment of dues. These provisions are setforth, in relevant part, below:ADMISSION OF MEMBIERSA. Section 44. A candidate qualified and who de-sires to become a member of any Local Union ofthe United Brotherhood must fill out and sign theregular application .B. The application of the candidate must be pre-sented ...with the full initiation fee, and a sumequal to the current month's dues .... An appli-cant may be permitted to pay the initiation fee in in-stallments over a period not to exceed 90 days. Insuch cases the applicant shall deposit dues for eachmonth, commencing with the month of application.Dues deposited shall be retained by the ocalUnion, together with any initiation fee paid, if theapplicant fails to become a member by reason offailure to complete payment of the initiation fee ordeposit dues.C... The new member shall be supplied with aDue Book and a copy of the Constitution and Lawsof the United Brotherhood and By-laws and Work-ing Rules of the District.* * **I. Each member is required to keep the Record-ing Secretary and Financial Secretary properly noti-fied of correct place of residence and any change ofsame under penalty of One Dollar ($1.(X)) assess-ment.K. An ex-member desiring to rejoin the UnitedBrotherhood may be readmitted only as a newmember, subject to such readmission fee as pro-vided for in the By-Laws of the Local Union orDistrict Council where application for membershipis made. The Local Union or District Council read-mitting the ex-member shall ascertain the reason heor site wsas dropped from icinlhership aid ifdropped for nloilpaynlciltt of dues, shall collect anaddiional sum of Tn Dollars ($10().(X)). Also, if saitdex-iimhcbr owed anlly fines or assesscniens a thelilnc of being dropped from rmembecrship in theBrotherhood, the Local Union or )istrict Councilreadniitting such cx-member shall collect theamnourit of the indebtedness and forward it to theIocal Union or District Council to which it is due.FINANCE;S ANI I)lDUESSection 45.B. Monthly dues shall be charged on the bookson the first of each month, but a member does notfiall in arrears until the end of the month in whichthe member owes three months' dues. No officer ormember shall be exempt from paying dues or assess-ments, nor shall the same be remitted or cancelledin any manner.C. Any Local Union or District Council may es-tablish working dues, dues checkoff, supplementalwork dues or work fees payable to the Local Unionor District Council by members working in its juris-diction. If a member who owes such dues or feesfails to pay them as provided by the Local Union orDistrict Council, such dues shall be charged to themember and collected in the maniner provided forfines and assessments in Section 45 N and subject tothe provisions thereof.G. A member who owes three months' dues mustbe reported on the Monthly Statement as delinquentat the end of the third month and per capita tax de-ducted only for the third month. The member shallnot again be reported until: (1) the member isdropped from membership for owing six months'dues or; (2) when the member pays dues to keepwithin the six months' limit, but does not square thecurrent month, starting with the third month of hisor her arrearages or any month thereafter, dues paidfor that month or months, must be reported on theMonthly Statement giving date (day and month)and arrears tax will be charged; (3) when all backdues including the current month are paid, the Fi-nancial Secretary shall report same on the MonthlyStatement as squaring arrears and per capita tax forthe unpaid months will be charged.J. A member who owes the Local Union twomonths' dues shall be notified by mail, in AddressCorrection Requested envelopes, at last known ad-dress by the Financial Secretary, not later than thefifteenth (15th) day of the third month of said delin-104 \VAI.IY CAllINET & MFG., INC'quency, that if said arrearages are not paid beforethe last day of the third month the member will besuspended from benefits of death and disability do-nation until the member squares up entirely all ofthe indebtedness (including dues for the month inwhich the member squares up the arrearages) andfurthermore that the member will not be entitled toany benefits during the time of such arrearages orfor a three-month period from the date of squaringall arrearages.K. A member who owes three months' dues orwho has not squared his or her arrearages in fullshall not be entitled to the Password, or a seat, oroffice in any meetings of a Local Union or DistrictCouncil and is inot in good standing and is not enti-tled to vote.L. A member vcho owes a l.ocal Union fivemonths' dues shall be notified by mail, in AddressCorrection Requested envelopes, at the last knownaddress b the Financial Secretary not later thanthe 15th day of the sixth month of said arrearage.Unless dues are paid by the end of the sixth month,the member's name shall be stricken from the list ofmembership without a vote of the I ocal Union.M. ocal Unions may impose alil assessmlenlt notto exceed Three Dollars ($3.(X)) for each noticemailed pursuant to the requirements of Paragraphs Jand L, above, to be paid by the member to whomsuch notice is sent.N. All fines imposed and assessments legallylevied including strike assessments. aid workingdues, dues checkoff, supplemental work dues orwork fees duly established under Section 45 C, shallbe charged by the Financial Secretary to themember from whom due, and the member shall benotified in writing that same must be paid withinthirty (30) days to entitle the member to any privi-lege, rights or donations. If the member does notmake payment within the timle prescribed themember shall not be in good standing and he or sheshall be notified in writing by the Financial Secre-tary that unless the amount owing is paid withinthirty (30) days thereafter his or her name shall bestricken from membership, except in the case of afine where an appeal is pending. Notices shall besent to the last known address of the member as re-ported by the member to the Local Union.B. Murphy Work and Membership RecordDolly Murphy was hired by the Company in Septem-ber 1976. She was hired by Darryl Tetz, the Company'svice president. She went to work hinging doors, in thecollective-bargaining agreement's work classificationknown as Group Three. Within a month she joined theUnion.While with the Company she had occasion to file sev-eral grievances. One such grievance, filed in mid-June1978. alleged that her supervisor, John Woolridgedenied her promotion to Group Two because of sexuallydiscriminatory considerations. It also alleged that he hadrepeatedly engaged in sexually harassing conduct such asgrabbing her breasts,2and asking her to go out. Murphyclaimed that her mid-June 1978 grievance was provokedby having received a written warning from Woolridge inwhich he complained that she'd developed a lazy workattitude, which caused her, as Woolridge claimed, to beslow in her own work and to disturb the work of others.Thereafter and through the Union, on October 18, 1978,she signed a "release" of the Company upon the griev-ance, provided that she be given an opportunity at thenext Group Two opening. Within a week she was pro-moted to Group Two, and assigned to operate a panelsaw.Murphy continued working for the Company untilMarch, when she was fired. In the meantime, however.she was given two layoffs. One was for 3 days in lateNovember 1978, while the other was for 2 days in mid-'December 1978. The Company contends that the layoffswere caused solely by a shortage of work, that Murphywas only one of several employees given relatively shortlayoffs as a result, and that she was laid off in accord-ance with the collective-bargaining agreement's pro\i-sions for layoff by seniority,4as well as the provisions ofarticle 13E, set forth upra. While not agreeing swith theCompany, the Union did not contest the Company's con-tentions. But the General Counsel did so, asserting that,even were one to assume arguendo the Company's coi-tentions were correct, it remains unlawful to discriminateagainst an employee for having filed a grievance. TheGeneral Counsel contends that both the first' and secondlayoffs were motivated in part by the Company's desireto retaliate against Murphy for having filed a grievancein June, and that the second layoff was doubly infectedby the Company's desire to avenge her filing of a griev-ance' over the first layoff.Soon after she returned to work from the first layoffMurphy filed a grievance over the layoff. She com-plained that she was not treated as male employees weretreated, and that the Company was holding a grudgeagainst her because she had filed the June 1978 grie,-ance.A couple of days later, after the Company receivedher grievance in the mail, the Company's president, BobDavis,7spoke to her about it. Davis, apparently quiteangry, came up to Murphy, threw her grievance down2 No finding s made herein regarding the validity of the allegllon,1hey arc rioted solely to provide necessary taclual background to udgethe merits of the General Counsel's claim that Murphis w as later ill iiffoni1 tvo ccasions for discriminatory reason:' Murphy conceded hat other employees were laid off for smilarlyshort periods of time the same general lime period of her la!offs, asshown by the Companty',s eidenceMurphy conceded that she had less sernlorit than ins of the othersesen Group Two employeesT' Ihe General Counsel claimed that the Company's dcrlmiatorsintent was evidenced by the fact that someone else ran Murphy's ma-chine while she was on layoff I iew the evidence as establishting, atmost, that the machine was run briefly during her layoff land perhapso lly t) corrcct Mhurphy's prior errr,) It do es rot s a;rranl agreementwith the (ieneral Counsel's contention" Ihis grievance, as well as one filed over the second layoff. w.ia stillpending at the time of the hearing hereina Dais ;a, not called to testll'y I draw an advrse iinfereilce fron thefailure of the Company to call )avs as a wltnes, or to eplain Is h-sernce 1 therefore, credit Murphs's testimony about whal Dasvis said1()5 Df CISI()NS OF1 NA I()NAI. I.AII()R RIEIA IO()NS tt()ARI)on her worktable and exclaimed that Murphy couldwipe [her] f-king ass with it." Davis then left andreturned to the office portion of the Company's premises.Several minutes later, Woolridge came out of the officesand approached Murphy. He told her of her secondlayoff. She asked him why she was being laid off. Wool-ridge replied that she had no work to do. Murphy askedhim if he was telling the truth. Woolridge respondedlamely, "Well, you know the old man [Davis]." Anothergrievance was soon filed, which was still pending at thetime of the hearing.After Murphy returned from her second layoff she hada conversation with Woolridge. He confided to her thatDavis had returned from a vacation and had been angrywhen he learned that Murphy had not been laid off all ofthe time ihe had been gone. Woolridge told her that hehad told Davis that he (Davis) would have to do it him-self if he wanted it done.Still later, following the Company's move into newquarters, Murphy had another conversation with Wool-ridge. Woolridge told her that he and Davis were keep-ing watch over her work by means of a televisioncamera installed in the new quarters and aimed at herworkplace. He told her he thought it unfair that she beso singled out.'Against this background we can now view the factsrelating to the primary issue in this case, i.e., Murphy'sdischarge pursuant to the Union's request.Murphy continued to work at the Company untilMarch 21. That day she was approached by Woolridgeat work. He showed her a letter the Company had re-ceived from the Union, dated March 16, which read asfollows:DISCHARGE NOTICEPURSUANT TO ARTICLE 2(A) OF THECURRENT MILLMEN AGREEMENTON HIEHAI.I O1F IHE UNION, YOU ARiE H.RIlHYRI:QUIESrID '10 COMPLY WlITH TI'l PROVISIONS 01ART IICI I 2Ar 01 I H CURRENI ML.l.IMXN'SAGRI IMIlNI BY DISCHARGING THE INDIVII)UAI (SNAMItD BHl.OW FOR AII.UIRE TO COMPL.Y W'l H 'iltlPROVISIONS 01; ARtICI.IE 2(A) OF SAII) AGRII.M-NTIN IAT SAIl) IN)VI)UAI. HAS FAI..ED) O REMAINA MEMBEHR IN (001) STANI)ING o01: tilAPPROPRIAtE LOCAI. UNION.EMPLOYEE'S NAMEMurphy, Dolly R.SOCIAL SECURITY NUMBER565-82-8576With verbal prodding from the General Counsel,Murphy recalled that Woolridge told her, when heshowed her the above letter, that Davis and McNeelyhad "finally found a way to get rid of [her]."9, No allegation of illegal urveillance was contained in the complaintThe evidence of this conversation was admitted oIlly upon the GeneralCounswl's assurance that he sought no finding of a violation based there-on'This evidence, accepted over objections, ears upon the Company's.and not the Union's, culpabilityThe "way" referred to was obviously the union-secLu-rity provision in the colleclive-bargaining agreement, setforth above. he validity of those prtvisions has rnotbeen attacked. And I find no evidence to lead me to be-lieve any of the provisions of the collective-bargattgiiigagreement or the Union's bylaws. set forth above. to beillegal o their face or as iiterpreted. Instead. what is at-tacked is the Uniotl's alleged failure to fulfill its duties asa fiduciary with respect to Murphy. and the Company'sfailhre to either check into the merits of the Union's re-quest for Murphy's discharge, or to llovw Murphy toresume working following her telephonic request.Murphy fell behind in her dues payments to the Utitonduring the latter months of 1978. On December 13. 1978,the Union mailed a notice to that effect to Murphy at theaddress she occupied when she ',as first employed at theCompany, an address from w hich she had long sincemoved. The notice read:OFFICIAI N()OTIC OF)I ARREARSUNI II) ROI IER(ROI) 01 C ARP'IN I IRS NI)JOINIERS o() AtlRICXIo()CI UNI()N 1,I1D)ate 12-13-, 1978You are hereby notified pursuant to the provi-siOllS of Section 45 of the Constitution and I.aws(see reverse side) that y will owe 6 months cluesat the end of this month. AcYou are hereby notified pursuant to the provi-sions of Section 45 that you owe an [assessment][fine] of $6h(X) which must be paid within thirtydays from the date hereof.G.T. ESC()'IT. Fin. Sec.DOI.LY R. MURPHY8255 Oahu DriveFair Oaks, Ca. 95628MMMurphy, however, had failed to advise the Union of atleast this one, and probably several additional, changesof address and/or telephone numbers she had whileworking for the Company.Similarly, on February 14 the Union mailed another,though different,) "Official Notice Of Arrears" toMurphy at an address from which she had moved onlythe month before, and of which she had given notice tothe Union by mentioning it to McNeely when she hap-pened to see him. Though the notice was never returnedto the Union neither was it ever delivered to Murphy.The notice read:' I he exact iam(lullt Murphy vas in arrears rcnlains i doubt Ily theterms of Ihe above inot ice she owed for the lasi h nmirlnhs i I 7 HiosA-ever, by the terms of allother notice ll t to t her oil Fehriars 14. sihcould not has e o,sed nllore than 4 monlths dues as of late ecemhcr' N explanation has been olffered colncerning the pparent discrepall-cy between the termns of this notice and that vshich the Utniionr mailed toMurphy on December 13, 1978. upraI()h VAl 11Y (AllINI I & MI(;. IN{C()FFICIALI NOTICE OF ARRIEARSUNI II) BRO)I itl Rl()l) 0 C RPI:NTI I RS NI)JOINIRS ()i AMI RAI(AL(( \1 UNION #Ihl8I)ate ()02 14, 79You are herehby notified pursuant to the Provi-sions of Section 45 (paragraph .) that you will oc6 months tiles at the end of this month. Total (lueI 11 ().(L) A member who owes a Local Union fivemonths' dues hall be notified by mail at the lastknown address by tile Financial Secretary not laterthan the 15th day of the sixth month of said arrear-age. Unless dues are paid hb the end of the sixthmonth, his name shall he stricken from the list ofmembership without a note of the l.ocal Union.'Gene T. EscottFin. Sec.DOLLY R. MURPHY6328 Walerga RoadNorth Highlands, Ca. 95660MMAs a result, though at least two notices sere mailed toher, Murphy never received any written or verbal no-tices from the Union of her delinquency in dues, or itseffect, until she went t the Union's office on March 13.She testified that she did not previously realize she asso far behind in her dues as she then discov ered.On March 13 she accompanied a fellow employee. Pa-tricia Higuera, and Higuera's husband, to the Union'soffice. Patricia Higuera went there to discuss a problemshe had. She wished to discuss it with Cal McNeely, theUnion's business representative. Murphy went along, evi-dently with the primary purpose of discussing her pend-ing grievances with McNeely.At the Union's office Patricia Higuera and Murphylearned that McNeely was not in. that he was out on aspecial assignment, and would be unavailable for about 2weeks. Murphy asked the clerical employee who ran theUnion's office, Pat Rainey, whether she could pay acouple of months' back dues. Rainey replied that shecould not accept Murphy's money since she was "too farbehind." Rainey explained to Murphy that she had al-ready been suspended, that she owed a total of $260, andthat Murphy would have to discuss the matter withMcNeely. So Murphy left a message'2for McNeely tophone her, providing Rainey with her then current homeand employment phone numbers. McNeely, however,did not call her.When Murphy learned from Rainey that the amountshe owed was $260i3 Murphy commented that there was"no way" she could pay such a large amount, and that todo so she would have to write a "hot check."12 Murphy's message for McNeely said nothing about anlly object ofher visit other than her pending griesances. which related to the Nol.em-her-December layoffs" This figure is not In dispute It represents all monies the Unionclaimed from Murphy) 1t become current in dues and Il be ellstatcdHowever, its method or calculation renmains a mystery to me and. pre-sumably, to Murphy as wellA couple of days later. having still not heard fromMcNcely and being unable to contact him by phone,Mlurphy decided to send the tion a check for a portionof her indebtedness. So she wrote a check for 15t) andmailed it to the Union.()n March 21, after being fired, Murphy once againwent to the Union's office While she was there Raineyreturlned her check for 150 and said that the Union hadalready requested that the Company discharge her beforeit had received her check. Murphy then offered to pa5the full-reinstatement fee but Rainey, though svmpathet-ic, declined to accept it, telling Murphy to first checkand see if she could get her old job back, or secure an-other (from a list of a ailable jobs provided her byRailey) before paying out a sum which seemed so largeunder the circumstance of her apparent impoverishment.MIurphy took Rainey's ad ice. She telephoned theCompany from the Union's office, and asked for Davis.Woolridge, however, got on the phone with her, sayingthat Davis ould not talk to her anid asking what shewantcd. She explained to him that she wanted to find outwhelther she could have her job back if she wras able topay her debt to the Union and he reinstated. %Woolridgeresponded that he would have to check ith Davisbefore saying anything. Woolridge put the phone downatd was gone for a while. Wheni he returned Woolridgesaid that Davis had said no to the idea, and that shecould not have her job back.On April 6 the Union notified Murphy by mail, at theaddress she had given to Raiise in March, th;t shecould be readmitted to membership if she paid an initi-ation fee of 5260O()n May 25 the Union advised the Company that ithad no objectionl to the Company rehiring Murphl,sendinig Murphly a carbon copy of the letter. The Unionalso csnt Murphy a separate letter advising her that theUnion was willing to pursue her grie ance, should shechoose to file one, over having been fired. There is norecord that either the Union or Murphy ever responded.Nor is there any record of any payment of, or arrantige-mcint to pay. arrears by Murphy, whether of past dues orof a readmission or initiation fee.C. Credibility ResolutionvMurphy's testimony stands at odds with that of theCompany's witness, Woolridge, and the Union's witness,Rainey. But, significantly, the Company failed to calleither Davis, its president, or Tetz, its vice president, aswitnesses. Nor did it explain their absence. And thoughthe Union did call its agent. McNeely. as a witness, thequestions put to him seemed contrived to guide his testi-mony away from any important area in controversy,such as efforts he may have made to fulfill the Union'sduty to afford notice to Murphy. Under these circum-stances I conclude that the Company's and the Union'stactics were occasioned by an apprehension that suchtestimony, if offered, would not have been favorable totheir respective positions. This naturally lends a degreeof additional strength to Murphy's testimony in thoseareas where contradiction may normally have been ex-pected.0()7 I) tCISI()NS ()F NA I I()NAI I.ABOR RLA I()NS BI()ARI)A somewhat different approach was used by the Com-pany in calling Murphy's supervisor. John Woolridge.Woolridge was no longer employed by the Company atthe time of the hearing. He testified pursuant to subpena,and was observed by me to be singularly evasive in hisresponses. It was only after extensive, ad increasinglyprecise, questioning that he admitted that one of Mur-phy's grievances had been discussed by him and Tetz,and that Tetz, the Company's vice president, told himthat Davis would make things tough on employees whofiled grievances. Woolridge passed this arning on toMurphy sometime prior to Murphy's layoffs in Novem-ber and December 1978. Woolridge said he told this toMurphy in order to dissuade her from filing grievances.Further, though Woolridge denied that he had beenpresent in Tetz' office with Telz and Davis on the after-noon following Murphy's discharge, or that he had over-heard Davis say, "Well, we finally got rid of one of ourproblems," he was ultimately forced to admit that thequoted statement had been made by him in an affidavitgiven to counsel for the General Counsel while this casewas being investigated. 14In light of such inconsistelicies and prevaricationi Idiscredit Woolridge's testimony in any respect where itconflicts with that of Murphy. I do so despite the factthat I was not highly impressed with Murphy's testimo-nial demeanor. She exhibited a flippant attitude towardany questioner who sought details. As I observed hertestify, however, I ultiniately concluded that Murphy'sdeficiency as a witness stemmed from false bravadorather than attempts to falsify. Accordingly, while I havecredited the greater portion of her testilmony, I havedone so only after carefully weighing its inherelt plausi-bility.The Union's witness, Rainey, impressed me as a truth-ful person. But it also seemed clear that, while she wasattempting to answer questions truthfully and candidly,her recollection of the events in question was sketchyand imprecise. As a result, I have determined to creditthe testimony of Murphy over that of Rainey in any in-stance of conflict.Another witness, Donald Hess, testified on behalf ofthe General Counsel and stated that Davis told him onthe afternoon of Murphy's discharge that "I finally founda way of getting rid of her" Hess initially claimed thatDavis had spoken to him on a previous occasion of hisintent to get rid of Murphy, but when asked for anydetail about the prior conversation he found himself ut-terly unable to remember more. Further, Hess describedhimself as a good friend of Murphy. Indeed he wasliving with her at the time of the hearing, though hedenied being her lover. Thus while I find Hess' testimo-ny somewhat implausible and his demeanor somewhat in-credible I conclude that, in the absence of any contradic-tion or denial by the Company, through Davis, I have nobasis to entirely discredit Hess. 5'4 This alleged statemerl by Davis is s not cited here as ubhsanlive cvi-dence I have trealed this solel as II bears oni Woolridge's credlihilityi [Tlhe cstimtorly of oether witlnesses on the collateral poiltis that (is)ither ermnhers ha e been reirsilel uplon parlial paymenll and/'or (h) r-instated to their employmenlli upon resolutlion of their Irldcteldnesst t theUnion, is credited in the ahsence of dall[). Discussion and Conclusions1. The Union's request for Murphy's dischargeT'lhc amalgam of eidcnce in this case establishes thatMurphy fell behind in her dues to the Union during thelatter half of 1978 and that the Union suspended herfrom membership as a result. Shortly thereafter, theUnion sent the Company a request that Murphy be dis-charged, pursuant to the terms of its collective-bargain-ing agreement with the Company. The Company com-plied with the request and later refused to reinstateMurphy to her old job based on any assumption that shecould square herself with the Union.The Union had mailed notices to Murphy regardingher dues delinquency, but they were not delivered sinceshe had moved and had failed to notify the Union of hernew addresses.Thus, the conclusion is inescapable that the Uniontook action to suspend Murphy from membership, and tothereafter cause her discharge by the Company, withouthaving given her actual notice of her obligations. For.even were I to credit the testimony of Rainey, it wouldstill appear that Murphy was not told of her jeopardyand how to avoid it, until after her membership ill theUnion had been suspended. And even then she was re-ferred, for relief, to a man not then available to discusswith her how she might extricate herself from her finan-cial quagmire, and thereby save her job. Compoundingits culpability, the Union then went ahead and requestedher discharge, despite its knowledge of Murphy's efforts,ineffectual, incomplete, and tardy as they may haveseemed, to fulfill her obligations to the Union.Under such circumstances I have no alternative but tohold that the Union's failure in this regard, which did, infact, lead to her discharge. was violative of Section8(b)(2). This is so because the Board holds that unionshave an affirmative duty, of a fiduciary nature, to informemployees of their failure to satisfy obligations incurredas a result of provisions contained in union-shop clausesprior to taking any action against an employee. TheUnion is required to actually provide the employee withaccurate information concerning the amount due, the dayof payment, months for which dues are delinquent, andthe method of computation of amounts due, as well as in-formation about the method for satisfying the employee'sobligation. Chauffeurs, Teamsters and Helpers LocalUnion 150, affiliated ith the International Brotherhood oflTeamsters, Chauffeiurs. Warehousemen and Helpers of,,ltnerica (Delta Lines), 242 NLRB 454 (1979). The Boardconsistently holds that a union's fiduciary duty to itsmembers entails taking the necessary steps to make cer-tain that a reasonable employee will not fail to meet hisobligation through ignorance or inadvertence, but willdo so only as a matter of conscious choice. ConductronCorporation, a subsidiary of McDonnell Douglas Corpora-tion, 183 NLRB 419, 426 (1979); International Brother-hood of Boilermakers Iron Shipbuilders, etc., Lodge No.732 (Triple .4 Machine Shop. Inc., d/b/a Triple ,4 South),239 NLRB 504 (1978).This duty may not be met by the Union's having en-gaged in a "reasonably couched effort" to notify the108 \ AlI FY CAIINI I & \ I(, INCmember, aid the Ilnion is inot relieved of its dul\ hvirtue of tile member's inquiries abhot the dues obliga-lilon. Chaujf'urN Sesdrivcr & 1t lp'rs \ 'loii lo a! 52Iternational Brothellrhood oJ l cisterr. ('Ihau(ll/'urs. 1if are-housemen & elpcers (/ .tnteri' (Rolphs (rocerie (Com/,/-ny), 247 NLRB3 No. 108 (198f)).I note that NlMrphyl's actions inl this n;matter seemnmarked bh an air of casualness. W'hile thie ltnio failcd toadequately advise her of the nimainner ill vllich lher iidehl-edness had been incurred, the months for hich sheowed, or the nlethod of satisfaction. her o\ i actionssuggest that she regarded the matter as a hit of a larkFIor example, she ailed repeatedly to fulfill her obliga-tion to notify the Union of changes in her address. Whileat the Union's office she never asked for precise informa-tion about what months she owed, or just hilt sumswent into the total due of $260. Nor can her exclama-tions about there being "no way'' for her to pay 'i26), orher need to write a "hot check,' be vie cd as totally re-sponsible efforts to extricate herself from her predica-ment. And, not to be ignored cntirel, is the fact thatMurphy must have, herself, harbored sonic small doubtthat the Union would go on and on, month after month,treating her as a full-fledged and paid-up member in theface of her failure, without explanation or excuse, to paher dues over sonie h months.In sum. howe\er, I am unable to conclude that Mur-phy's actions amounted to a "conscious choice" to a\oidher obligations to the Union."' Instead of consciouschoice, Murphy appears to have operated her affairs onthe basis of chance. THer failures to pay her dues havenot been clearly shown to have been due to anythingmore than inattention or negligence. As a consequence, Ifind and conclude that the Union was not relieved of itsfiduciary obligations toward her. lamsterv Local nion150 (Delra Line.s). supra: leamsters Local 572 (RUlph\Grocery Company), supra; Boilermakers Local Lodge No.732 (Triple A South), supra; compare John J. Roche &Co., Inc., 231 NLRB 1082 (1977); and Product'. ReJriger-ated & Processed Foods & Industrial Worker.s Local No.630. International Brotherhood of l'eamsters. Chauffeurs.Warehousemen & Helpers of America (Ralph's GrocertCompany), 209 NLRB 117 (1974). By its failure to fulfillits fiduciary duty to Murphy, the Union violated Section8(b)(2) of the Act when it sought and secured her dis-charge, and, further, its failure therein to fairly representMurphy amounted to a violation of Section 8(b)(1)(A) ofthe Act. 72. The Company's layoffs and discharge of' MurphsAs has been shown the Company's defense of thlis casewas incomplete in that two of the witnesses whose moti-1 In thi, ci rllecirl t specificallsI discredit. il lt hI lis il f h4 s ltriltanor hich uluggesled a Irllg hias agalint MurphN. he Itinills IoHerman riders. h apparentlI a a former Inver of Slurph,s II tlified that shile e livced ith her in Noemnher 197l she rsced lIllifrom the nion and that. hen she examined t contents, hie t xcinedmcdthat she was behind in her dues and ould not pa lrinli the tllion1helped her resil.c I lpending gries ante, Addillniail.u I miLtn 1t lIells IliatI find the scenario hu depicted to he lacking Irn inrherenlt prohalhil] I deeml the tiloln' requcst fr deferral of hlits nilltlr i th ILri, iance procedlurc ae Inappro prlite I he Itilt11Is illlteress are 1Ili oillltilwith those f the aggrised cmnploeeat.ti iiis \c.cIt i sla Isste ere ite r c;C\ lle C tId t ) C1 if\. orc) -o\er. Ile tilloll)t of the (onipa 's fornimer slupt sor.\\oolrilgc, h;as been found ailtlig.As a rult I find that the (Conllpal iolated SectionS(a)( I atld () in both of Its loflfs of MuNlrph ini late1 7XS. i its discharge of her itn March 1)7). and ill its rc-Iu'sil t retillstat' her as she rluested oi the day of herdischargeIlh illegality of Nlurph,,'s first la ;ioff mna be seenon ly by reference to W oolridgc's adillissitli that he had\airiILed Murphy, before her liaNofts, though after a coli-\ersation between hini ad ct, that Davis would mlakeit tough on employees who filed grievatices. Murph\ haidfiled a grievance i June 1978 over the Compani,'s fail-tire to promote her.tIn tlhe face of the C(oipail 's fA 1-tire to delln either Nlurph 's assertions or VWtolridgc'sadmission, I am conslrained to find that the discriminato-r> frame of mind evidenced hy Woolridge's ,*ariitigplayed a part inl Murphy's first layoff. AccordinglI.Ifind the layoff to have been illegal. in iolation of See-liotn X(a)(I) and (3) of the Act.1to\ e cr ohscure the Companl's motivation may ha ebeen ith respect to the first layoff, there can he littledoubt that its motives in the second layoff. the discharge.and the refusal to reinstate were tainted ith illegal dis-crimination.Davis' angry and vulgar outburst to Nlurphy occurredonly a few minutes before her layoff was announced toher, plus Woolridge's lame response to Murphy's ques-tion ablhut the motivation behind the layoff. as ell as hii,statemetits to her about Davis' alger upon learningig tha;she had not been laid off for as long a period of tintei asDavis would have preferred, tend to point up the. atimus\hich Murphy had stirred up in I)avis by either filing(a) grievance(s) or i being unrepentalt oer ha\,ingdotte so.In either case the second layoff was clearly caused. atleast i part, by Davis' anger o er Murphy's filing of agriecance. And, it is not unreasonable to presume thatsuch illegal motivation continued through the date ofMurphy's discharge and refusal of reinstatement. Certain-ly there was no evidence introduced tendinig to shov thecontrary. And. while I have indicated tmy reluctatice toplace much eight on tess' testitiol. I do not feel freeto disregard it altogether.Thus. while tlhe Compantiy's part in Murph\'s dischargesecnliitglI amounted to ntltthing more thatl its accessionto thie Linion's unlawful demand, I find and c oncludethat the Conpany's layoffs, discharge. and refusal to re-instate Nlurph were tainted by its discriminator moti-.ationi-I Ih (i i terit. (r slJ L .I ttc tlldeI l at le prtItIO ) .ta grid, giglglti'll lll dletti' lll lllttc llt (i tti tlp ts lls illHitis .ig1i l vtlurp hN tir tilllg-zrlt' x n.Ie t lrl ltls t Agrt t JI Ct s dt' kils i t ithe II1C lL .l tf ill .111dCIolld Il t .11 h hb tt littlcl Ii II Nit I'L Li Il .C i.'ii '01 r dIIl reig uills TIl ttlC I hiCdIllg -htiTL t tIt i t t il1 l lltqte I)It CISI()NS () NAIIt)NA INAI A()KR RL.A IONS O()ARI)CONCI I SIONS )1 L.\W1. The Respondent Fmploycr is all employer engagedin commerce withlin the meaning of Section 2(6) and (7)of the Act.2. The Respondent Union is a labor organizationwilhin the meaning of Section 2(5) of the Act.3. By failing in its fiduciary responsibilities to I)DollyMurphy, in ailing to accord her reasonable notice of herdues delinquency, including a statement of the preciseamount of the dues owed, the months for which the dueswere owed, a reasonable explanation of the method usedin computing the amount of dues, and in failing to pro-vide her with a reasonable opportunity to pay theamount of dues owed, the Respondent Union restrainedand coerced a member in the exercise of the rights guar-anteed in Section 7 of the Act, and thereby engaged inan unfair labor practice within the meaning of Section8(b)(1)(A) of the Act.4. By causing, and attempting to cause, the Respond-ent Employer to discharge Dolly Murphy, the Respond-ent Union engaged in conduct in violation of Section8(b)(2) of the Act.5. By repeatedly laying off Dolly Murphy and by dis-charging Dolly Murphy and thereafter refusing to rein-state her without investigating and/or ascertaining thecircumstances underlying the Union's request to dis-charge in the face of reasonable cause to believe such in-vestigation was warranted, the Respondent Employerhas engaged in and is engaging in conduct in violation ofSection 8(a)(3) and (1) of the Act.6. By failing to represent Dolly Murphy in a fair andimpartial manner, the Respondent Union has engaged inand is engaging in unfair labor practices within themeaning of Section 8(b)(1)(A) and (2) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMII)YHaving found that the Respondent Employer and theRespondent Union have engaged in and are engaging inunfair labor practices within the meaning of the Act, Ishall recommend that they cease and desist therefromand take affirm ative action designed to effectuate thepolicies of the Act.As I have found that the Respondent Emniployer un-lawfully discharged Dolly Murphy and unlawfully failedto reinstate her and unlawfully laid her off on two differ-cnt occasions, I shall recommend that the RespondentEmployer be ordered to offer Murphy immediate andfull reinstatement to her firmer position or, if that is nolonger in existence, to a substantially equivalent one,without prejudice to her seniority or other rights andprivileges, if it has not already done so.Normally, as a condition for tolling the RespondentUnion's backpay liability, I would recommend that theRespondent Union be required to notify Murphy and theRespondent Employer that it no longer objects to Mur-phy's employment. However, it is settled that "whereprior to a Board finding that a union has violatedSection 8(b)(2), the union voluntarily notiices both theemployer and the employee that it has no objection tothe reemployment of the employee, the Board has heldthat such notification constitutes compliance with theusual 8(b)(2) order and effectively terminates the union'sbackpay liability" 5 days after such notification.Wevrwood Pluhmbers, 131 NLRB 562, 562-563 (1961).Here, the Respondent Union, on May 25, notified bothMurphy and the Respondent Employer that it had noobjection to the reinstatement of Murphy. Under thesecircumstances, I find that the Respondent Union's back-pay liability was tolled as of May 25. Accordingly, Ishall recommend that the Respondent Union and the Re-spondent Employer jointly and severally make Murphywhole for any loss of earnings incurred from March 21through May 25, but that the Respondent Employer shallbe solely liable for any loss of earnings which Murphymay have incurred thereafter. Additionally, the Respond-ent Employer shall be solely responsible for any loss ofearnings incurred by Murphy for her layoffs during 1978.The loss of earnings shall he computed in the mannerprescribed in F W Woolworth Company, 90 NLRB 289(1950), and with interest on the backpay due in accord-ance with the Board policy set out in is Plumbing &Hleating Co., 138 NLRB 716 (1962).[Recommended Order omitted from publication.]10